DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed, 16 August 2022, of application filed, with the above serial number, on 13 October 2020 in which claims 1, 7, 17 have been amended. Claims 1-20 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claim(s) each recite “the first processor is configured to: 
receive video information from each of the plurality of cloud sites, the video information including videos streamed at a first time”. However, it is indefinite if the first processor is receiving … (video information) videos streamed at a first time (the actual streams), or if the first processor is receiving video information of videos that are streamed at a first time from the cloud sites.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPier et al (hereinafter “LaPier”, 10,116,721).
As per Claim 1, LaPier discloses a system comprising: 
a resource allocation optimizer including a first processor in communication with a first memory (at least col. 7:4-38, Fig. 3A; pool manager 119 including computer device); and 
a plurality of cloud sites in communication with the resource allocation optimizer, each cloud site including a respective second processor in communication with a respective second memory (at least col. 1:8-15; 4:59-5:26; computing systems can be located in a single geographic location or located in multiple, distinct geographic locations such that content encoder pools, distributor pools etc are geographically distant), 
wherein the first processor (at least col. 7:4-38, Fig. 3A; pool manager 119 including computer device) is configured to: 
receive video information from each of the plurality of cloud sites, the video information including videos streamed at a first time (at least col. 7:4-55; the pool manager 119 [first processor] can operate to obtain information regarding demand for a content stream (or a version of a content stream) from content output devices 102 or content distribution systems 120), 
determine a desired quantity of cloud instances for each respective cloud site based on the received video information (at least col. 7:4-55; to vary the configuration of the encoder pool 112 or packager pool 118 based on that information. For example, the pool manager 119 can modify the encoder pool 112 to increase redundancy and resiliency for high demand content streams, while reducing redundancy or resiliency for low demand content streams (e.g., to reduce the computing resources used for such low demand streams)), and
transmit each determined desired quantity of cloud instances to its respective cloud site (at least col. 7:4-55; the pool manager 119 can operate to obtain information regarding demand for a content stream (or a version of a content stream) from content output devices 102 or content distribution systems 120, and to vary the configuration of the encoder pool 112 or packager pool 118 based on that information. For example, the pool manager 119 can modify the encoder pool 112 to increase redundancy and resiliency for high demand content streams, while reducing redundancy or resiliency for low demand content streams (e.g., to reduce the computing resources used for such low demand streams). As a further example, the pool manager 119 may use demand information for a content stream to modify an arrangement or location of content encoders 112 within an encoder pool 114 or content packagers 116 within a packager pool 118, such that encoders 112 or packagers 116 are instantiated in a location nearby (either in terms of physical or network distance) to content output devices 102 or devices of content distribution systems 120 receiving encoded content; the pool manager 119 may modify a number or configuration of devices within an encoder pool 112 or packager pool 118 based on a forecasted demand during a given time (e.g., increasing the number of devices in an encoder pool 112 or packager pool 118 during peak viewing hours, decreasing the number of devices during other hours). As an additional example, the pool manager 119 may modify a location of devices within an encoder pool 112 or packager pool 118 to locate those devices nearby to output devices 102 or devices of content distribution systems 120 that are expected to experience higher demand (e.g., to locate devices within the encoder pool 112 or packager pool 118 within a time zone during peak viewing periods for that time zone)), and 
wherein each respective second processor (at least col. 1:8-15; 4:59-5:26; 9:47-60; computing systems; the interactions of FIGS. 3A through 3C can enable the redundancy of the pools 112 and 118 to vary according to the demand for the output content stream (or versions thereof), as can be monitored via the content distribution systems 120, the content output devices 102, or at the content streaming system 110 itself) is configured to: 
predict, using at least one model, a quantity of cloud instances needed to achieve a predetermined quality level for videos streaming at a second time subsequent to the first time, based on the determined desired quantity of cloud instances for the respective cloud site (at least col. 10:64-11:19; 9:30-60; the pool manager 119 may determine the initial number and configuration of instances in the encoder pool 112 and packager pool 118 according to predicted values, such as based on prior demand data for similar content streams (e.g., streams within the same series of content, streams by the same author, director, producer, network, etc.); different versions or renditions are encoded to…provide some level of redundancy, such that failure of one or more devices in a respective pool causes little or no perceptible failure in an output content stream to end users. However, increased redundancy is generally associated with increased computing resource usage (and thus, increased costs, environmental impact, wear and tear, etc.). Accordingly, the interactions of FIGS. 3A through 3C can enable the redundancy of the pools 112 and 118 to vary according to the demand for the output content stream (or versions thereof)), and 
reserve a quantity of cloud instances at the respective cloud site based on the prediction (at least col. 11:1-46; the pool manager 119 transmits initialization instructions to the encoder pool 112 and the packager pool 118, respectively. These instructions may include, for example, a number of devices to be included in the respective pools, and whether such devices should be configured as hot or warm. In some instances, the instructions further include a desired location or locations of the devices within the pools 112 and 118. In other instances, locations of the pools 112 and 118 may be determined, for example, by transmission of the instructions to pools 112 and 118 within the desired location (e.g., where different pools 112 and 118 are implemented in various regions)).
LaPier fails to explicitly disclose wherein the resource allocation optimizer is separate from the plurality of cloud sites. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as a design choice. LaPier teaches various embodiments (see Fig. 3A-C) wherein a pool manager 119, content distribution systems 120 and/or content output devices 102 monitor and report content consumption of the video content being requested/watched. LaPier teaches the pool manager determining the initial pool configuration based on historical usage, trends, etc. LaPier teaches the content encoder/packager pools receiving the configuration to best properly allocate the resources needed in each pool. LaPier teaches that each of the components of the system 110 may be located in geographically diverse areas and separated (at least col. 7:4-55; 11:1-46; 5:1-26). The rearrangement of the parts in LaPier would not change the function of the streaming system and therefore rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP 2144.04 VI. C. Such an integral arrangement of parts would have been advantageous to provide each pool with instructions on past usage and allow each pool to predict and reserve their own resources as each pool would have more recent information on the resources available to be reserved, particularly if the pool is used by another party independent from the pool manager 119, would allow for distributed processing to offload the processing by a single point of failure, the pool manager may be geographically distant from the pools and may not be updated on current status when real time streaming demands require such (col. 4:60-5:26), would reduce the amount of data transmitted back and forth from the cloud pool to the pool manager, and the processing being redistributed would be an obvious design choice and rearranging processing locations is common design choices used in the networking art where the processing can be performed anywhere within a network without physical limitations. “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.” MPEP 2144 II. citing In re Sernaker, 217 USPQ 1, 5-6 (Fed. Cir. 1983).
As per Claim 2. The system of claim 1, wherein the plurality of cloud sites are included in a geo-distributed cloud infrastructure (at least col. 1:8-15; 4:59-5:26; computing systems can be located in a single geographic location or located in multiple, distinct geographic locations such that content encoder pools, distributor pools etc are geographically distant).
As per Claim 3. The system of claim 1, wherein the video information includes information on a plurality of videos broadcasted at the plurality of cloud sites (at least col. 5:50-57; 10:18-26; 1:30-44; streams of live video content; a second network (e.g., a television broadcasting network) that interconnects the content distribution system 120 and the content output devices 102.).
As per Claim 4. The system of claim 1, wherein the video information includes location information of the viewers of a video and a broadcasted video quality of the video (at least col. 7:23-38, 9:24-43; the pool manager 119 may use demand information for a content stream to modify an arrangement or location of content encoders 112 within an encoder pool 114 or content packagers 116 within a packager pool 118, such that encoders 112 or packagers 116 are instantiated in a location nearby (either in terms of physical or network distance) to content output devices 102 or devices of content distribution systems 120 receiving encoded content. As yet another example, the pool manager 119 may utilize demand information to vary the configuration of individual devices within an encoder pool 112 or packager pool 118. For example, where such devices are implemented as virtual machines, the pool manager 119 may alter the amount of host computing resources (e.g., processing power, memory, network bandwidth, etc.) available to the virtual machine; the number and configuration of devices within the encoder pool 112 and packager pool 112 to be altered based on a monitored demand for an output content stream. Illustratively, the various encoders 114 of the encoder pool 112 may provide enable either redundant or distributed content encoding within the content streaming system 110. For example, a first portion of the encoders 114 may be configured to encode content according to a first set of parameters (e.g., at 4K resolution and 60 frames per second), while a second portion of the encoders 114 are configured to encode the same content according to a second set of parameters (e.g., at 1080p resolution and 30 frames per second). In some embodiments, an individual encoder 114 may be configured to encode multiple versions (or “renditions”) of content. For example, the second portion of the encoders 114 may, in addition to encoding the content according to the second set of parameters, also be configured to each encode the content according to a third set of parameters (e.g., at 480i resolution and 30 frames per second)).
As per Claim 5. The system of claim 1, wherein each respective cloud site includes its own respective collected video information (at least col. 7:23-34, 9:24-43; the pool manager 119 may use demand information for a content stream to modify an arrangement or location of content encoders 112 within an encoder pool 114 or content packagers 116 within a packager pool 118, such that encoders 112 or packagers 116 are instantiated in a location nearby (either in terms of physical or network distance) to content output devices 102 or devices of content distribution systems 120 receiving encoded content).
As per Claim 7, LaPier discloses a method comprising: 
receiving, by a resource allocation optimizer, video information from each of a plurality of cloud sites, the video information including information on a plurality of videos broadcasted at the plurality of cloud sites (at least col. 7:4-55; the pool manager 119 [first processor] can operate to obtain information regarding demand for a content stream (or a version of a content stream) from content output devices 102 or content distribution systems 120); 
determining, by a resource allocation optimizer, a desired quantity of cloud instances for each respective cloud site based on the received video information (at least col. 7:4-55; to vary the configuration of the encoder pool 112 or packager pool 118 based on that information. For example, the pool manager 119 can modify the encoder pool 112 to increase redundancy and resiliency for high demand content streams, while reducing redundancy or resiliency for low demand content streams (e.g., to reduce the computing resources used for such low demand streams)); and
transmitting, by a resource allocation optimizer, each determined desired quantity of cloud instances to its respective cloud site (at least col. 7:4-55; the pool manager 119 can operate to obtain information regarding demand for a content stream (or a version of a content stream) from content output devices 102 or content distribution systems 120, and to vary the configuration of the encoder pool 112 or packager pool 118 based on that information. For example, the pool manager 119 can modify the encoder pool 112 to increase redundancy and resiliency for high demand content streams, while reducing redundancy or resiliency for low demand content streams (e.g., to reduce the computing resources used for such low demand streams). As a further example, the pool manager 119 may use demand information for a content stream to modify an arrangement or location of content encoders 112 within an encoder pool 114 or content packagers 116 within a packager pool 118, such that encoders 112 or packagers 116 are instantiated in a location nearby (either in terms of physical or network distance) to content output devices 102 or devices of content distribution systems 120 receiving encoded content; the pool manager 119 may modify a number or configuration of devices within an encoder pool 112 or packager pool 118 based on a forecasted demand during a given time (e.g., increasing the number of devices in an encoder pool 112 or packager pool 118 during peak viewing hours, decreasing the number of devices during other hours). As an additional example, the pool manager 119 may modify a location of devices within an encoder pool 112 or packager pool 118 to locate those devices nearby to output devices 102 or devices of content distribution systems 120 that are expected to experience higher demand (e.g., to locate devices within the encoder pool 112 or packager pool 118 within a time zone during peak viewing periods for that time zone)).
LaPier fails to explicitly disclose wherein each cloud site includes a respective second processor configured to reserve a quantity of cloud instances at the respective cloud site based on a prediction, wherein the resource allocation optimizer is separate from the plurality of cloud sites. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as a design choice. LaPier teaches various embodiments (see Fig. 3A-C) wherein a pool manager 119, content distribution systems 120 and/or content output devices 102 monitor and report content consumption of the video content being requested/watched. LaPier teaches the pool manager determining the initial pool configuration based on historical usage, trends, etc. LaPier teaches the content encoder/packager pools receiving the configuration to best properly allocate the resources needed in each pool. LaPier teaches that each of the components of the system 110 may be located in geographically diverse areas and separated (at least col. 7:4-55; 11:1-46; 5:1-26). The rearrangement of the parts in LaPier would not change the function of the streaming system and therefore rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP 2144.04 VI. C. Such an integral arrangement of parts would have been advantageous to provide each pool with instructions on past usage and allow each pool to predict and reserve their own resources as each pool would have more recent information on the resources available to be reserved, particularly if the pool is used by another party independent from the pool manager 119, would allow for distributed processing to offload the processing by a single point of failure, the pool manager may be geographically distant from the pools and may not be updated on current status when real time streaming demands require such (col. 4:60-5:26), and the processing being redistributed would be an obvious design choice and rearranging processing locations is common design choices used in the networking art where the processing can be performed anywhere within a network without physical limitations. “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.” MPEP 2144 II. citing In re Sernaker, 217 USPQ 1, 5-6 (Fed. Cir. 1983).
As per Claim 8. The method of claim 7, wherein determining the desired quantity of cloud instances is based on minimizing a cost of broadcasting a video (at least col. 9:30-60; different versions or renditions are encoded to…provide some level of redundancy, such that failure of one or more devices in a respective pool causes little or no perceptible failure in an output content stream to end users. However, increased redundancy is generally associated with increased computing resource usage (and thus, increased costs, environmental impact, wear and tear, etc.). Accordingly, the interactions of FIGS. 3A through 3C can enable the redundancy of the pools 112 and 118 to vary according to the demand for the output content stream (or versions thereof)).
As per Claim 17, LaPier discloses a method comprising: 
transmitting, by a plurality of cloud sites, video information to a resource allocation optimizer, the video information including information on one or more videos streamed at a first time (at least col. 7:4-55; the pool manager 119 [first processor] can operate to obtain information regarding demand for a content stream (or a version of a content stream) from content output devices 102 or content distribution systems 120); 
receiving, by the plurality of cloud sites, a desired quantity of cloud instances from the resource allocation optimizer, the desired quantity of cloud instances determined, by the resource allocation optimizer, based on the video information (at least col. 7:4-55; the pool manager 119 can operate to obtain information regarding demand for a content stream (or a version of a content stream) from content output devices 102 or content distribution systems 120, and to vary the configuration of the encoder pool 112 or packager pool 118 based on that information. For example, the pool manager 119 can modify the encoder pool 112 to increase redundancy and resiliency for high demand content streams, while reducing redundancy or resiliency for low demand content streams (e.g., to reduce the computing resources used for such low demand streams). As a further example, the pool manager 119 may use demand information for a content stream to modify an arrangement or location of content encoders 112 within an encoder pool 114 or content packagers 116 within a packager pool 118, such that encoders 112 or packagers 116 are instantiated in a location nearby (either in terms of physical or network distance) to content output devices 102 or devices of content distribution systems 120 receiving encoded content; the pool manager 119 may modify a number or configuration of devices within an encoder pool 112 or packager pool 118 based on a forecasted demand during a given time (e.g., increasing the number of devices in an encoder pool 112 or packager pool 118 during peak viewing hours, decreasing the number of devices during other hours). As an additional example, the pool manager 119 may modify a location of devices within an encoder pool 112 or packager pool 118 to locate those devices nearby to output devices 102 or devices of content distribution systems 120 that are expected to experience higher demand (e.g., to locate devices within the encoder pool 112 or packager pool 118 within a time zone during peak viewing periods for that time zone));
predicting, by the plurality of cloud sites, using at least one model, a quantity of cloud instances needed to achieve a predetermined quality level for a video streaming at a second time subsequent to the first time, based on the determined desired quantity of cloud instances (at least col. 11:1-19; 9:30-60; the pool manager 119 may determine the initial number and configuration of instances in the encoder pool 112 and packager pool 118 according to predicted values, such as based on prior demand data for similar content streams (e.g., streams within the same series of content, streams by the same author, director, producer, network, etc.); different versions or renditions are encoded to…provide some level of redundancy, such that failure of one or more devices in a respective pool causes little or no perceptible failure in an output content stream to end users. However, increased redundancy is generally associated with increased computing resource usage (and thus, increased costs, environmental impact, wear and tear, etc.). Accordingly, the interactions of FIGS. 3A through 3C can enable the redundancy of the pools 112 and 118 to vary according to the demand for the output content stream (or versions thereof)); and 
reserving, by the plurality of cloud sites, a quantity of cloud instances based on the prediction (at least col. 11:1-31; the pool manager 119 transmits initialization instructions to the encoder pool 112 and the packager pool 118, respectively. These instructions may include, for example, a number of devices to be included in the respective pools, and whether such devices should be configured as hot or warm. In some instances, the instructions further include a desired location or locations of the devices within the pools 112 and 118. In other instances, locations of the pools 112 and 118 may be determined, for example, by transmission of the instructions to pools 112 and 118 within the desired location (e.g., where different pools 112 and 118 are implemented in various regions)).
LaPier fails to explicitly disclose wherein the resource allocation optimizer is separate from the plurality of cloud sites. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as a design choice. LaPier teaches various embodiments (see Fig. 3A-C) wherein a pool manager 119, content distribution systems 120 and/or content output devices 102 monitor and report content consumption of the video content being requested/watched. LaPier teaches the pool manager determining the initial pool configuration based on historical usage, trends, etc. LaPier teaches the content encoder/packager pools receiving the configuration to best properly allocate the resources needed in each pool. LaPier teaches that each of the components of the system 110 may be located in geographically diverse areas and separated (at least col. 7:4-55; 11:1-46; 5:1-26). The rearrangement of the parts in LaPier would not change the function of the streaming system and therefore rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP 2144.04 VI. C. Such an integral arrangement of parts would have been advantageous to provide each pool with instructions on past usage and allow each pool to predict and reserve their own resources as each pool would have more recent information on the resources available to be reserved, particularly if the pool is used by another party independent from the pool manager 119, would allow for distributed processing to offload the processing by a single point of failure, the pool manager may be geographically distant from the pools and may not be updated on current status when real time streaming demands require such (col. 4:60-5:26), and the processing being redistributed would be an obvious design choice and rearranging processing locations is common design choices used in the networking art where the processing can be performed anywhere within a network without physical limitations. “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.” MPEP 2144 II. citing In re Sernaker, 217 USPQ 1, 5-6 (Fed. Cir. 1983).
As per Claim 18. The method of claim 17, further comprising training the at least one model using the received desired quantity of cloud instances (at least col. 15:27-39; using historical demand information to change future anticipated demand; the initial configuration may be based on a default anticipated demand level, a demand level specified by a content provider 104, or a demand level determined based on historical information).
As per Claim 19. The method of claim 17, further comprising updating the video information with the received desired quantity of cloud instances (at least col. 15:27-39; 11:1-19; using historical demand information to change future anticipated demand; the initial configuration may be based on a default anticipated demand level, a demand level specified by a content provider 104, or a demand level determined based on historical information; the pool manager 119 can utilize the information from the request, such as the expected demand and the information for mapping expected demand to a number and configuration of instances, to determine the number and configuration of instances in the encoder pool 112 and packager pool 118. In other instances, the pool manager 119 may determine the initial number and configuration of instances in the encoder pool 112 and packager pool 118 according to default values (e.g., with respect to either or both expected demand and correlation of that demand to resiliency of the pool). In still other instances, the pool manager 119 may determine the initial number and configuration of instances in the encoder pool 112 and packager pool 118 according to predicted values, such as based on prior demand data for similar content streams).
As per Claim 20. The method of claim 17, wherein the video information includes one or more of a length, size, bitrate, frame rate, resolution, and one or more geographical locations of viewers of the one or more videos streamed at a first time (at least col. 10: configuration of the pools 112 and 118 may be altered such that the devices of the pools 112 and 118 are divided in location between the first and second region based on demand in those regions. As a further illustration, where devices of the pools 112 and 118 are located in a first geographic region with low demand for a content stream, but a second geographic region has relatively high demand for the content stream, the devices of the pools 112 and 118 may be least partially transferred to the second geographic region).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPier in view of Swaminathan et al (hereinafter “Swaminathan”, 2019/0384981).
LaPier discloses the system of claim 1, but fails to explicitly disclose wherein the at least one model is trained by one or more machine learning algorithms including Long Short Term Memory (LSTM), Gated Recurrent Unit (GRU), Convolutional Neural Network (CNN), MultiLayer Perceptron (MLP), and XGboost. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Swaminathan (at least paragraph 108-110; deep learning extraction network (e.g., including a convolutional neural network CNN)). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Swaminathan’s CNN with LaPier, as Swaminathan teaches in an analogous digital video distribution art, a visual prediction manager 702 which includes components for training and/or utilizing the visual prediction model including CNN to identify features of videos, such machine learning would be advantageous to LaPier’s system to make a more accurate prediction of expected demand when determining the number and locations of instances to place in the pools and identifying how similar the similar content streams are.

Claims 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPier in view of Applegate et al (hereinafter “Applegate”, 2012/0137336).
As per Claim 9. LaPier fails to explicitly disclose wherein the cost is a sum of a storage cost at each respective cloud site, a migration cost of a video replica from one respective cloud site to another respective cloud site, and a cost of serving viewers. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Applegate. Applegate teaches, in an analogous forecasting demand for media content items art (Applegate abstract, par. 121), minimizing overall cost of serving video requests depending on storage cost, lookup remote video cost, transfer cost, cost of migration (Eq. 9)and total byte transfer cost (at least Applegate paragraph 33, 40-55, 111, 124). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Applegate with LaPier as, as Applegate teaches it being beneficial to find an optimal or near-optimal operating point which balances the trade-off between the amount of storage space used and the amount of network bandwidth needed, while satisfying all video requests.
As per Claim 10. LaPier fails to explicitly disclose wherein the storage cost is calculated according to:
S=Σ.sub.v∈V(t)Σ.sub.r.sub.a.sub.∈R∝.sub.r.sub.a*K*A(v,r.sub.a) wherein S is the storage cost, v is an incoming video, V(t) is a set of incoming videos at a period t, r.sub.a is a video allocation region, R is a set of regions, ∝.sub.r.sub.a is a storage cost per gigabyte, K is a video size, and A(v, r.sub.a) is a decision variable. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Applegate. Applegate teaches, in an analogous forecasting demand for media content items art (Applegate abstract, par. 121), minimizing overall cost of serving video requests depending on size of video, bitrate of video, aggregate # of requests (demand) including at a particular time, location of the VHO and path, and variable of whether to store the video at the VHO (at least Applegate paragraph 33, 40-55, 124). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Applegate with LaPier as, as Applegate teaches it being beneficial to find an optimal or near-optimal operating point which balances the trade-off between the amount of storage space used and the amount of network bandwidth needed, while satisfying all video requests.
As per Claim 11. The method of claim 10, wherein the decision variable A(v, r.sub.a) is equal to one if the incoming video v is allocated in the video allocation region r.sub.a and is equal to zero otherwise (at least Applegate paragraph 33, 40-55; For each VHO i.epsilon.V and each video m.epsilon.M, y.sub.i.sup.m is a binary variable indicating whether to store m at i (i.e., yes, if y.sub.i.sup.m=1; no, if y.sub.i.sup.m=0). When a request for video m arrives at VHO j, it is served locally if the video is stored at j; otherwise, it is fetched from some other VHO storing m. If there are multiple such VHOs, then j indicates which VHO to use).
As per Claim 12. LaPier fails to explicitly disclose wherein the migration cost is calculated according to:
M=Σ.sub.v∈V(t)Σ.sub.r.sub.a.sub.∈Rη.sub.r.sub.a*K*A(v,r.sub.a) wherein M is the migration cost, v is an incoming video, V(t) is a set of incoming videos at a period t, r.sub.a is a video allocation region, R is a set of regions, η.sub.r.sub.a is a cost to migrate a copy of a video from a broadcaster region r.sub.b to the video allocation region r.sub.a, K is a video size, and A(v, r.sub.a) is a decision variable. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Applegate. Applegate teaches, in an analogous video placement forecasting CDN art (Applegate abstract), minimizing migration cost of serving video requests depending on size of video, bitrate of video, aggregate # of requests (demand) including at a particular time, location of the VHO and path, and variable of whether to store the video at the VHO (at least Applegate paragraph 33, 40-55, in particular see par. 111, 124, 47-48 and 53-55). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Applegate with LaPier as, as Applegate teaches it being beneficial to find an optimal or near-optimal operating point which balances the trade-off between the amount of storage space used and the amount of network bandwidth needed, while satisfying all video requests.
As per Claim 13. LaPier fails to explicitly disclose wherein the cost of serving viewers is calculated according to: G=Σ.sub.v∈V(t)Σ.sub.r.sub.a.sub.∈RΣ.sub.r.sub.w,.sub.∈Rω.sub.r.sub.a*K*p.sub.r.sub.w*W(v,r.sub.a,r.sub.w) wherein G is the cost of serving viewers, v is an incoming video, V(t) is a set of incoming videos at a period t, r.sub.a is a video allocation region, R is a set of regions, r.sub.w is a video serving region, ω.sub.r.sub.a is a serving request cost from the video allocation region r.sub.a, K is a video size, p.sub.r.sub.w is a quantity of predicted viewers in the video serving region r.sub.w, and W(v, r.sub.a, r.sub.w) is a decision variable. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Applegate. Applegate teaches, in an analogous forecasting demand for media content items art (Applegate abstract, par. 121), minimizing cost by assigning each of the media content items to at least one corresponding distribution node based at least partially on a cost function and the forecasted demand including depending on size of video, bitrate of video, aggregate # of requests (demand) including at a particular time, location of the VHO and path, and variable of whether to store the video at the VHO (at least Applegate paragraph 33, 40-55, 117, in particular see par. 47-48 and 53-55). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Applegate with LaPier as, as Applegate teaches it being beneficial to find an optimal or near-optimal operating point which balances the trade-off between the amount of storage space used and the amount of network bandwidth needed, while satisfying all video requests
As per Claim 14. The method of claim 13, wherein the decision variable W(v, r.sub.a, r.sub.w) is equal to one if viewers in the video serving region r.sub.w are served from region r.sub.a and is equal to zero otherwise (at least Applegate paragraph 33, 40-55; For each VHO i.epsilon.V and each video m.epsilon.M, y.sub.i.sup.m is a binary variable indicating whether to store m at i (i.e., yes, if y.sub.i.sup.m=1; no, if y.sub.i.sup.m=0). When a request for video m arrives at VHO j, it is served locally if the video is stored at j; otherwise, it is fetched from some other VHO storing m. If there are multiple such VHOs, then j indicates which VHO to use).
As per Claim 15. The method of claim 7, further comprising determining from which respective cloud site of the plurality of cloud sites that a video should be broadcast to one or more viewers (at least col. 6:18-29; 10:3-17; the content distribution systems 120 may include network-based content delivery networks (“CDNs”) that provide a geographically-diverse set of points of presence (“POPs”) from which content output devices 102 may obtain and output content; where demand for a content stream is high in a first geographic region, but low in a second geographic region, the configuration of the pools 112 and 118 may be altered such that the devices of the pools 112 and 118 are divided in location between the first and second region based on demand in those regions. As a further illustration, where devices of the pools 112 and 118 are located in a first geographic region with low demand for a content stream, but a second geographic region has relatively high demand for the content stream, the devices of the pools 112 and 118 may be least partially transferred to the second geographic region. Additionally or alternatively, devices within the first geographic region may be shut down, while new devices in the second geographic region are started).
As per Claim 16. The method of claim 15, wherein the respective cloud site from which the video should be broadcast is the cloud site that is nearest geographically to the one or more viewers (at least col. 6:18-29; 10:3-17; the content distribution systems 120 may include network-based content delivery networks (“CDNs”) that provide a geographically-diverse set of points of presence (“POPs”) from which content output devices 102 may obtain and output content; where demand for a content stream is high in a first geographic region, but low in a second geographic region, the configuration of the pools 112 and 118 may be altered such that the devices of the pools 112 and 118 are divided in location between the first and second region based on demand in those regions. As a further illustration, where devices of the pools 112 and 118 are located in a first geographic region with low demand for a content stream, but a second geographic region has relatively high demand for the content stream, the devices of the pools 112 and 118 may be least partially transferred to the second geographic region. Additionally or alternatively, devices within the first geographic region may be shut down, while new devices in the second geographic region are started).

Response to Arguments
Applicant's arguments filed 16 August 2022 have been fully considered but they are not persuasive.
Applicant argues that the Final Office Action makes statements identical to the ones in the Non-Final Office Action, see p. 9. Applicant argues that columns and lines are cited with only general and conclusory statements of how they show the claimed features. However, the Final Rejection made more than general and conclusory statements as each limitation spells out with column and line numbers and language directly from LaPier of how LaPier's teachings relate to the claim limitations. For example, Applicant argues the Office Action fails to make clear what specific disclosures in the cited col/line # correspond to ..."first processor". 
The rejection has been clarified above.
However, the rejection of claim 1 clearly mapped the first processor to the 'pool manager 119 including computer device'.  The remaining claimed features are similarly mapped. Regarding such cloud sites, for example, the claimed cloud sites are broadly claimed, they could be LaPier's content output devices, encoders, or distribution systems. Regarding the argument that LaPier's pool manager cannot be two or more different structures, the Rejection makes note that the amended claim language of the first and second processor being separate and independent is relied on as being an obvious design choice and not solely taught by LaPier. 
Applicant argues that LaPier is missing the claim limitations in the design choice. However, LaPier is not missing the limitations, but rather having the pool manager perform multiple processing rather than having different processors perform the multiple processing, this is an obvious design choice by rearrangement of parts. 
Applicant argues that the Examiner fails to respond to the above arguments regarding LaPier's pool manager being relied on for two different structures. However, the Final Rejection had responded in revising the 102 Rejection to a 103 Rejection with the motivation statement as the Non-Final Rejection was a 102 Rejection in view of LaPier.
Regarding the cited case law, Applicant cites Lantech, Inc. v. Keip Machine Co., where a single conveyor was held not to meet a claim element requiring two conveyors. However, the claimed two conveyor means were 1) with regard to conveyor means (which would thus incorporate the structure of the conveyor means as described in the specification), 2) one conveyor receiving a load and another conveyor wrapping the load, these are two different physical devices that are necessitated by different physical functions, and 3) were based on Keip’s device literally infringing the ‘322 patent. 
Regarding the other cited case law, Applicant cites In re Robertson. Similar to Lantech, the claims 1) recited fastening means, 2) the multiple fastening means were three different physical devices that are necessitated by different physical functions, and 3) were where the court found that “Anticipation under 35 U.S.C. § 102(e) requires that "each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference."” where Wilson did not expressly include that third means.
Thus, for both cited cases, these are three reasons that differ from the instant application, wherein the instant application does not describe for example, first or second processor means. The instant application involves digital remote processing, where LaPier describes the pool manager, content providers, content output devices, content distribution systems, content streaming system, etc being geographically distant or within a common computing device (col. 5:1-26), the location of such processing being a design choice which is alluded to by LaPier and having pros and cons of resource usage, latency, etc as is well known in the art. 
Finally, LaPier describes that the second processor(s) can monitor and vary their encoder/instance of their pools based on demand at a second time after receiving the initial instructions from the pool manager “the interactions of FIGS. 3A through 3C can enable the redundancy of the pools 112 and 118 to vary according to the demand for the output content stream (or versions thereof), as can be monitored via the content distribution systems 120, the content output devices 102, or at the content streaming system 110 itself” (col. 9:30-65). In other words, LaPier describes the pool manager first predicting a usage based on past trends, the pools activate that number of hot and warm devices, and if the activated hot device count after being activated proves to not be enough (based on for example, more than predicted demand, more 4k streams being requested than typical 480i streams, etc) activating more devices (warm or cold) than initially predicted, by the content distribution systems 120, the content output devices 102, or at the content streaming system 110 themselves based on that higher demand at that time (second subsequent).
MPEP 2144.04.VI.C:
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
	The placement of the predicting and reserving at each cloud site is an obvious design choice as the cloud site would have more knowledge of it’s resources that are available than the pool manager as LaPier teaches the pool manager may be geographically distant from the pools (col. 4:60-5:26). LaPier teaches various embodiments (see Fig. 3A-C) wherein a pool manager 119, content distribution systems 120 and/or content output devices 102 monitor and report content consumption of the video content being requested/watched. LaPier teaches the pool manager determining the initial pool configuration based on historical usage, trends, etc. LaPier teaches the content encoder/packager pools receiving the configuration to best properly allocate the resources needed in each pool. LaPier teaches that each of the components of the system 110 may be located in geographically diverse areas and separated (at least col. 7:4-55; 11:1-46; 5:1-26). The rearrangement of the parts in LaPier would not change the function of the streaming system and therefore rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP 2144.04 VI. C. Such an integral arrangement of parts would have been advantageous to provide each pool with instructions on past usage and allow each pool to predict and reserve their own resources as each pool would have more recent information on the resources available to be reserved, particularly if the pool is used by another party independent from the pool manager 119, would allow for distributed processing to offload the processing by a single point of failure, would reduce the amount of data transmitted back and forth from the cloud pool to the pool manager, and the processing being redistributed would be an obvious design choice and rearranging processing locations is common design choices used in the networking art where the processing can be performed anywhere within a network without physical limitations. “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.” MPEP 2144 II. citing In re Sernaker, 217 USPQ 1, 5-6 (Fed. Cir. 1983).
	Finally, as the remarks on p. 7 or remarks filed 2/9/22 confirm, the ‘desired quantity of cloud instances’, ‘quantity of cloud instances’ predicted, and ‘quantity of cloud instances’ reserved may or may not be the same to each other. Thus, the model predicting by the second processor at it’s broadest is simply relaying the input received from the first processor and outputting to be reserved. In which case LaPier’s pool manager transmits instructions to the pools (col. 11:20-46) for the pool(s) to process the instructions and allocate the devices and device locations in the pool as hot or warm etc as instructed. 
Lastly, it is noted that the 103 Rejections of claim 6 in view of Swaminathan and claims 9-16 in view of Applegate have not been fully responded to. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763. The examiner can normally be reached 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY TODD/Primary Examiner, Art Unit 2443